FILED
                            NOT FOR PUBLICATION                             DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30032

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00067-SEH

  v.
                                                 MEMORANDUM*
JORDAN GERALD LEE JACKSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jordan Gerald Lee Jackson appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 1153 and

113(a)(6). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jackson contends that the district court erred by failing to meaningfully

consider the 18 U.S.C. § 3553(a) sentencing factors, basing its sentence on

inferences not supported by the record, and failing to meaningfully consider and

address Jackson’s individual circumstances or his argument that his criminal

history is overrepresented. The court did not procedurally err, United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc), and Jackson’s within-

Guidelines sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and totality of the circumstances, including Jackson’s criminal

and substance abuse history and the seriousness of the instant offense. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    13-30032